Citation Nr: 0706613	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-27 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left femur fracture 
residuals.

2.  Entitlement to an increased initial evaluation for the 
service-connected right knee patellofemoral pain syndrome, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased initial evaluation for the 
service-connected left knee patellofemoral pain syndrome, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased initial evaluation for the 
service-connected low back strain, currently evaluated as 10 
percent disabling.

5.  Entitlement to a compensable initial evaluation for the 
service-connected hemorrhoids.

6.  Entitlement to a compensable initial evaluation for the 
service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had in excess of 20 years active military 
service, from March 1983 to September 2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Regarding the instant five claims, as shown on the title 
page, which concern entitlement to increased ratings for 
various service-connected disabilities, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later-filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the pertinent issues on appeal 
were placed in an appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies to this appeal. 
 Hence, the Board has styled these rating questions 
accordingly.

The RO's January 2004 rating decision also denied claims for 
entitlement to service connection for a left shoulder 
disorder and for a respiratory-related disorder.  Following 
receipt of the veteran's notice of disagreement with these 
denials in February 2004, the RO later, in April 2004, 
granted service connection for these two disorders.  These 
matters are therefore no longer before the Board for 
appellate consideration.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The veteran contends that service connection is warranted for 
left femur fracture residuals.  In essence, the appellant 
contends that as a result of his extensive period of service 
his preexisting left femur fracture residuals were 
aggravated.  The veteran, as shown as part of an August 1982 
Applicant Medical Prescreening form, indicated that he broke 
his left leg six years earlier (1976).  A March 1983 Report 
of Medical History notes a history of a left femur fracture 
residual.  A November 1994 Report of Medical History notes no 
sequela of the preexisting left leg fracture.  The veteran's 
service separation examination report, dated in February 
2003, shows that clinical evaluation of the veteran's lower 
extremities was normal.  

With the exception of three VA medical examination reports, 
all dated in 2004, review of the claim folder shows that no 
postservice medical treatment records, pertinent to any of 
the instant matters, are of record.  However, the veteran, as 
shown as part of a VA Form 21-4138, received by VA in 
February 2004, informed VA that "I am treated at the 
Moncrief Army Hospital."  Presumably, these cited military 
medical records constitute treatment afforded the veteran as 
a retiree.  An attempt to obtain and associate these medical 
records has not been undertaken by VA.  While the Board 
concedes that these cited records are not necessarily "VA" 
medical records, under Bell v. Derwinski, 2 Vet. App. 611 
(1992), VA is deemed to have constructive knowledge of 
certain documents which are generated by VA agents or 
employees.  Id. at 612-13.  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).  The duty to assist also, observes the 
Board, particularly applies to relevant evidence known to be 
in the possession of the Federal Government.  See 38 C.F.R. 
§ 3.159(c)(2) (2006).  As such, medical records associated 
with all treatment received by the veteran at the Moncrief 
Army Hospital should be obtained.

Review of a March 2004 VA general medical examination report 
shows that the examiner indicated that she did not have the 
veteran's claims folder available for review.  The report of 
a VA orthopedic examination report, dated seven days later, 
also in March 2004, does not indicate if the examiner had 
access to the veteran's claims folder.  Review of the report, 
finds the Board, seems to indicate that the claims file was 
unavailable.  In the course of the VA orthopedic examination 
the veteran informed the examiner of his preexisting left leg 
injury.  Examination of the veteran's left thigh was 
essentially normal, and a left leg disorder was not 
diagnosed.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306 (2006).  Aggravation will be found 
only if the evidence shows that the underlying disability 
underwent an increase in severity; the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 
C.F.R. § 3.306(a).

While the Board observes that its review of the service 
medical records appears to show that the veteran's 
preexisting left femur fracture residuals did not undergo an 
increase in disability during his military service, the Board 
cannot make its own independent medical determinations.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Further, as the 
fact that outstanding postservice medical evidence appears to 
be outstanding (which may include current findings of left 
leg-related problems), as well as in observing that the VA 
physician who conducted the above-mentioned March 2004 
orthopedic examination did not provide an opinion concerning 
the possible aggravation of the veteran's preexisting left 
femur fracture residuals, such a medical opinion should be 
obtained.  

As noted as part of a December 2004 Statement of Accredited 
Representative in Appealed Case, it was noted that the 
veteran "asserts that his symptoms associated with his 
service-connected disabilities more closely approximates the 
criteria for the next higher evaluations...."  The Board finds 
this statement essentially argues that the veteran claims 
that his service-connected disorders which are currently 
before the Board's jurisdiction had all worsened since he was 
last afforded VA examinations [in 2004].  Consequently, it is 
the judgment of the Board that additional compensation 
examinations are warranted.  38 U.S.C.A. § 5103A(d) (West 
2002); Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  See also Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran 
was entitled to a new examination after a two year period 
between the last VA examination and the veteran's contention 
that his disability had increased in severity).

Finally, the Board observes that the veteran's 
representative, in both December 2004 and January 2007, 
correctly, in the opinion of the Board, observed that the 
veteran's claims folders were not available to the examiner 
at the most recent examinations (general medical and 
orthopedic) that were conducted in March 2004.  Governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment.  38 C.F.R. § 3.326 (2006); Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159(b) (2006), that 
includes an explanation as to the 
information or evidence needed to 
establish a) disability ratings and 
effective dates for the service 
connection claim on appeal, and b) an 
effective date for the increased rating 
claim on appeal, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should take the necessary 
steps to obtain all medical records 
associated with treatment afforded the 
veteran at the Moncrief Army Hospital.  
If, after making reasonable efforts, the 
RO cannot locate such records, the RO 
must specifically document what attempts 
were made to locate the records, and 
explain in writing why further attempts 
to locate or obtain any government 
records would be futile.  The RO must 
then:  (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

3.  The RO should make arrangements for 
the veteran to be afforded a VA 
orthopedic examination.  The claim folder 
and a copy of this Remand are to be made 
available for the examiner to review.  In 
accordance with the latest AMIE 
worksheets for rating disorders of the 
knees, spine (lumbar segment), and feet 
the examiner is to provide a detailed 
review of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any pertinent 
disability.  A complete rationale for any 
opinions expressed must be provided.

The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected left and right 
patellofemoral pain syndrome, low back 
strain, and bilateral pes planus.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, after considering 
the veteran's documented medical history 
and assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

With respect to the nonservice-connected 
left femur, the examiner should also 
respond to the following questions:  1.)  
Does the veteran currently have left 
femur fracture residuals?  2.)  If so, 
when were the residuals first manifested?  
3.)  If the disorder became manifest 
prior to service, what is the clinical 
evidence supporting this conclusion?  4.)  
If the veteran's left femur fracture 
residuals preexisted service, did it 
increase in severity during service?  If 
the conclusion is that it did not 
increase in severity during service, what 
is the medical basis for such finding?  
The examiner must explain the rationale 
for all opinions given.

4.  The RO should schedule the veteran 
for a VA proctological examination by a 
physician with appropriate expertise to 
determine the nature, extent, and 
severity of the appellant's service-
connected hemorrhoids.  The claims file, 
including a copy of this Remand, must be 
made available to the examiner for 
review.  All indicated studies must be 
performed, and all findings should be 
reported in detail.  In accordance with 
the latest AMIE worksheets for 
hemorrhoids the examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any hemorrhoids.  The rationale for all 
opinions expressed should be provided.  

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If either 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.  See Stegall v. West, 11 Vet. App. 
268 (1998).

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for 
either (or both) of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the respective examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

7.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues.  In 
evaluating the spine disabilities, the RO 
should take into consideration both the 
old and new criteria for evaluating spine 
disorders, if applicable.  If the appeal 
is to any extent denied, the veteran and 
his representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is again 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2006) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



